Exhibit 99.1 NEWS RELEASE For Release: Immediate Contact: Ted Detrick, Investor Relations – (215) 761-1414 Chris Curran, Media Relations – (215) 470-2414 CIGNA REPORTS SECOND QUARTER 2009 RESULTS o Shareholders’ net income1 was $1.58 per share2 in the quarter, compared to $0.96 per share2 for the same period last year. Second quarter 2009 shareholders’ net income1 included income of $0.40 per share2 from results of the Guaranteed Minimum Income Benefits (GMIB) business3. o Adjusted income from operations5 was $1.14 per share2, a 7% increase over second quarter 2008. o The company now estimates full year 2009 earnings per share2, on an adjusted income from operations5,9 basis, to be in the range of $3.80 to $4.00 per share2. o The company continues to estimate full year 2009 adjusted income from operations5,9 for the Health Care segment to be in the range of $700 million to $760 million. PHILADELPHIA, July 30, 2009 CIGNA Corporation (NYSE: CI) today reported shareholders’ net income1 of $435 million, or $1.58 per share2, for the second quarter of 2009 compared with shareholders’ net income1 of $272 million, or $0.96 per share2, for the same period last year. Shareholders’ net income1 for the second quarter 2009 included income from the Guaranteed Minimum Income Benefits (GMIB) business3 of $110 million after-tax, or $0.40 per share2 primarily related to favorable interest rate movements. Second quarter 2009 results also include two special items4; a benefit of $30 million after-tax, or $0.11 per share2, related to the decision to freeze the CIGNA Pension Plan and CIGNA Supplemental Pension Plan and an additional after-tax charge of $9 million, or $0.04 per share2, which represents incremental actions related to CIGNA's previously announced cost reduction plan. CIGNA's adjusted income from operations5 for the second quarter of 2009 was $313 million, or $1.14 per share2, compared to adjusted income from operations5 of $303 million, or $1.07 per share2, for the same period last year. "Our second quarter 2009 results reflect solid earnings contributions from each of our ongoing operations in these challenging economic conditions and demonstrates the benefit of our diversified portfolio of businesses," said H. Edward Hanway, Chairman and Chief Executive Officer of CIGNA Corporation. “We remain committed to growing earnings in 2009, thereby creating value for our shareholders, as we continue to pursue our mission to improve the health, well-being, and sense of security of the people we serve.” 2 CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations5 to shareholders’ net income1 (after-tax; dollars in millions, except per share amounts): Three months ended Six months ended June 30, June 30, Mar 31, June 30, Adjusted income from operations5 $ Net realized investment losses, net of taxes (9
